IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44591

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 663
                                                )
       Plaintiff-Respondent,                    )    Filed: December 14, 2017
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
BRIAN KEITH CALDERWOOD,                         )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Order of the district court denying motion to suppress and judgment of
       conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Brian Keith Calderwood appeals from the judgment of conviction, arguing the district
court erred when it denied his motion to suppress evidence obtained during a police
investigation. Calderwood argues the officer lacked reasonable suspicion to detain him and the
district court erred when it denied Calderwood’s motion to suppress. The district court’s order
denying motion to suppress and judgment of conviction are affirmed.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       An officer received a tip regarding a suspicious person in the area of an automotive shop
at approximately 3:11 a.m. The caller provided dispatch with the caller’s phone number and
address, but refused to give his name. The caller reported that there was a car in the parking lot




                                                1
of the automotive shop with its parking lights on and a male walking around the area. There was
no traffic at the time and all businesses in the area were closed.
        The officer went to the area to investigate. The only person in the area was a person,
later identified as Brian Calderwood, in dark clothing walking south on Orchard Street. The
officer made eye contact with Calderwood as the officer’s patrol vehicle was passing
Calderwood and Calderwood looked away sharply. The officer turned his patrol car around and
before the officer could completely exit his vehicle, Calderwood began to run away from the
officer towards a church. As Calderwood ran around the church, the officer followed in his
vehicle. With his overhead lights off, the officer drove onto the curb and grass and observed
Calderwood digging in his pockets. The officer did not see Calderwood remove anything from
his pockets. After running around the church, Calderwood came to a stop in the middle of the
road, threw his hands above his head, and turned to face the officer.
        Calderwood started to walk toward the officer and as Calderwood got within fifteen to
twenty feet of the officer, the officer told Calderwood to follow his commands and get down on
his knees. Calderwood was then handcuffed. Calderwood identified himself. The officer asked
Calderwood why he was running, and Calderwood replied that he was getting rid of
paraphernalia. The officer retrieved a syringe with an unknown substance inside it from a small
pocket in Calderwood’s hooded sweatshirt. Officers found a second syringe in the street where
Calderwood and the officer made contact and other officers checked the area for other drug-
related items. A vial with brownish liquid and a clear plastic baggy with a small amount of
crystal-like substance were found along Calderwood’s route around the church. The officer also
retrieved a third syringe and small vial from Calderwood’s person once Calderwood was in the
patrol car.
        The officer determined that Calderwood had active warrants, which were found after the
syringe and other paraphernalia were located around the church. The time between the officer’s
initial encounter with Calderwood and the finding of the active warrants was within ten minutes
of speaking with Calderwood. Calderwood conceded, at the suppression hearing, that there was
no detention until the officer commanded Calderwood to obey the officer’s commands and get
on his knees.
        Calderwood was charged with felony possession of a controlled substance and
misdemeanor possession of drug paraphernalia. Calderwood filed a motion to suppress all

                                                  2
evidence obtained as a result of an illegal detention and search. The district court denied the
motion to suppress. Pursuant to a plea agreement, Calderwood entered a conditional guilty plea
to possession of a controlled substance wherein he reserved his right to appeal the denial of his
motion to suppress and the State agreed to dismiss the drug paraphernalia charge. The district
court imposed a unified sentence of seven years, with no determinate period. The misdemeanor
charge was dismissed. Calderwood timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Calderwood asserts the district court erred when it denied Calderwood’s motion to
suppress evidence. Calderwood argues that the officer lacked reasonable suspicion to detain him
and the evidence from the detention should be suppressed.
       Where a lower court makes a ruling based on alternative grounds and not all grounds are
challenged on appeal, the appellate court must affirm on the uncontested bases. Rich v. State,
159 Idaho 553, 555, 364 P.3d 254, 256 (2015).
       The district court made three different findings. First, the district court found there was
reasonable suspicion for the officer to detain Calderwood in order to investigate criminal
conduct. Second, the district court found that Calderwood admitted to getting rid of the drug
paraphernalia prior to the time he was in custody. Third, the district court found that because
Calderwood had active warrants, the two syringes found on Calderwood’s person would have
been inevitably discovered as part of the arrest and/or booking process. On appeal, Calderwood
does not challenge the finding that the items found around the church and in the street were

                                                 3
abandoned by Calderwood. Calderwood also does not challenge the district court’s conclusion
that the two syringes found on his person would have been inevitably discovered. Because
Calderwood has only challenged the district court’s conclusion that the officer had reasonable
suspicion to detain Calderwood and failed to challenge the conclusion that the syringes found on
his person would have been inevitably discovered, the district court’s decision must be affirmed
on the unchallenged basis. 1
                                               IV.
                                        CONCLUSION
       Calderwood’s failure to challenge the district court’s alternative bases for suppressing the
evidence--that he abandoned the paraphernalia or that the syringes found on his person would
have been inevitably discovered--requires us to conclude the district court did not err by denying
Calderwood’s motion to suppress the evidence. We affirm the district court’s order denying
motion to suppress and Calderwood’s judgment of conviction.
       Chief Judge GRATTON and Judge GUTIERREZ CONCUR.




1
        Though this Court is affirming the district court’s decision on the unchallenged basis of
inevitable discovery, this Court would also affirm the district court’s conclusion that there was
reasonable suspicion to detain Calderwood under the totality of the circumstances.
                                                4